Citation Nr: 1016742	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial rating for anterior cruciate 
ligament repair with traumatic arthritis, right knee, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had military service from July 1997 to November 
1997, June 1999 to September 1999, and from March 2002 to 
March 2003, with additional service in the Ohio Army National 
Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In April 2008, the Veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  At the hearing, 
he submitted additional pertinent evidence that was 
accompanied by a waiver of RO consideration; this evidence 
will be considered by the Board in the adjudication of his 
appeal.

This case was previously before the Board in August 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

For the entire period on appeal the Veteran's right knee 
disability has not manifested ankylosis, recurrent 
subluxation or lateral instability, limitation of flexion to 
60 degrees or less, limitation of extension to 5 degrees or 
more, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
disabling for evaluation for anterior cruciate ligament 
repair with traumatic arthritis, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5010, 5256-62 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Dr. R.H., Orthopedic Associates, and the Pain 
Recovery Center, and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  The appellant was afforded VA 
medical examinations in May 2005 and October 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  However, those provisions are 
applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knees and shoulders are 
considered major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and evaluation of a knee disability under both of 
those codes does not amount to pyramiding.  However, a 
separate rating must be based on additional compensable 
disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
Veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's anterior cruciate ligament repair with 
traumatic arthritis, right knee, is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5258.  The first four digits of that diagnostic 
code indicate that the schedule for orthopedic disabilities 
lists no rating criteria that exactly matches the Veteran's 
disability, so that the criteria for an analogous rating was 
used.  38 C.F.R. § 4.20.  The second part of that code 
indicates that Diagnostic Code 5258, which governs cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, was used by analogy to 
rate the Veteran's knee disorder.

The Board will first address whether the Veteran is entitled 
to a higher rating under the diagnostic criteria pertaining 
to limitation of motion of the knee.  Under Diagnostic Code 
5260, a zero percent rating is warranted for flexion limited 
to 60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a VA treatment note, dated in August 2003, the Veteran was 
noted to have a range of motion of the right knee from 0 to 
120 degrees.  In October 2003 the Veteran was found to have a 
range of motion of 0 to 135 degrees.  In May 2005 the Veteran 
was afforded a VA Compensation and Pension (C&P) examination 
and upon physical examination of the right knee was noted to 
have a range of motion of 0 to 140 degrees.  In October 2009 
the Veteran was afforded another VA C&P examination and upon 
physical examination of the right knee was found to have a 
range of motion of 0 to 130 degrees with no pain.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the Veteran had full extension of 
the knees, or extension to zero degrees.  Extension to zero 
degrees warrants a noncompensable evaluation and a higher 
evaluation for the right knee is therefore not warranted 
under Diagnostic Code 5261.  Similarly, the evidence does not 
support a higher rating under Diagnostic Code 5260.  Flexion 
to 120, 130, 135, and 140 does not warrant a higher rating 
under Diagnostic Code 5260.  In addition, the Veteran was not 
noted to have any additional loss of functionality with 
repetitive use that would warrant a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

The Board has determined that the Veteran is not entitled to 
a compensable rating for either knee under either Diagnostic 
Code 5260 or 5261.  Given that he did not meet the criteria 
for a compensable rating under either of these Diagnostic 
Codes, General Counsel Precedent Opinion VAOPGCPREC 9-04 is 
not applicable. VAOPGCPREC 9-04 (September 17, 2004).  As 
noted above, VAOPGCPREC 9-2004 held that separate ratings 
could be assigned when the criteria for a compensable rating 
under Diagnostic Codes 5260 and 5261 were met.  In the 
present case, there is no basis for a compensable rating 
under either of Diagnostic Code 5260 or Diagnostic Code 5261.

Next the Board considers whether the Veteran is entitled to a 
higher rating for his traumatic arthritis.  Under Diagnostic 
Code 5010, a 20 percent evaluation is not warranted unless X-
ray evidence shows involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The knee is considered a major joint.  The 
Veteran is only service-connected for arthritis in one major 
joint, the right knee and the Veteran is already in receipt 
of an evaluation of 20 percent disabling.  Thus, he is not 
entitled to a rating greater than the current 20 percent 
rating under this code.

Next, Diagnostic Code 5257 provides for a 10 percent rating 
for knee impairment with slight recurrent subluxation or 
lateral instability, and a 20 percent rating for knee 
impairment with moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under 38 C.F.R. § 4.31, where 
the criteria for a compensable rating under a Diagnostic Code 
are not met, and the schedule does not provide for a zero 
percent evaluation, as in Diagnostic Code 5257, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31.

In a statement from the Veteran's private physician, dated in 
January 2002, the Veteran was noted to have undergone ACL 
reconstruction allograft in June 2001 and that he had 
progressed extremely well post operatively through a rehab 
course.  The physician noted that the Veteran had, at that 
time, a very stable right knee that should have allowed him 
to participate in unlimited physical activity.  In a 
treatment note, dated in April 2002, the Veteran was noted to 
have a positive McMurray's test.  In a June 2002 treatment 
note, the Veteran's right knee was reported to have no 
swelling or effusion.  In addition, the Veteran's right knee 
was noted to be stable to varus and valgus stress and to 
demonstrate negative Lachmann and McMurray tests.  In October 
2003 the Veteran was reported to complain of the right knee 
giving way and in October 2004 the Veteran was noted to 
complain of the right knee locking up and giving out.  In a 
treatment note, dated in February 2006, the Veteran was noted 
to have undergone right knee arthroscopic surgery with 
partial medial and lateral meniscectomies and microfracture 
technique to articular surface of medial femoral condyle.  In 
June 2006 the Veteran complained of occasional pain and 
instability.

After examination in May 2005, the Veteran's right knee was 
found to be stable to medial, lateral, anterior and posterior 
testing.  The McMurray's test elicited medial joint pain.

In the report of a C&P examination, dated in October 2006, 
the Veteran was noted to wear a hinged brace on his right 
knee.  However, upon physical examination, no instability was 
found.

As such the treatment records show that the Veteran wore a 
right knee brace but do not demonstrate objective evidence of 
instability of the right knee and, therefore, the Board finds 
that the Veteran's right knee instability does not qualify as 
"moderate," and that the Veteran is not entitled to a 
rating higher than 20 percent for instability of the right 
knee under Diagnostic Code 5257.

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
conditions.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 20 percent for the Veteran's right knee condition, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  The Board observes that 
there is no showing the disability results in marked 
interference with employment.  His disabilities have not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a higher initial rating for anterior cruciate 
ligament repair with traumatic arthritis, right knee, current 
evaluated as 20 percent disabling, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


